Case 2:16-cv-08033-AB-FFM Document 315-2 Filed 01/15/19 Page 1 of 2 Page ID #:9354
FILED: NEW YORK COUNTY CLERK 01/14/2019 02:59 PM                    INDEX NO. 650026/2018
NYSCEF DOC. NO. 185                                            RECEIVED NYSCEF: 01/14/2019




                                         1 of 2

                                                                              Exhibit 2
                                                                                    -6-
Case 2:16-cv-08033-AB-FFM Document 315-2 Filed 01/15/19 Page 2 of 2 Page ID #:9355
FILED: NEW YORK COUNTY CLERK 01/14/2019 02:59 PM                    INDEX NO. 650026/2018
NYSCEF DOC. NO. 185                                            RECEIVED NYSCEF: 01/14/2019




                                         2 of 2

                                                                              Exhibit 2
                                                                                    -7-
